DETAILED ACTION
Claim Objections
Claims 7,8 and 18,19 is objected to because of the following informalities:  
Regarding claim 7, claim 7 is objected the same as claim 18 is objected for forgetting the word “data”.
Thus, claim 8 is objected for depending on claim 7.
Claim 18, penultimate lines’ “the second real-world output value” forgot “data” as shown in claim 13, line 7’s “a second real-world data value” thus confusing the claim. Thus, Claim 18, penultimate lines’ “the second real-world output value” is interpreted as:
--the second real-world output data value--.
Thus, claim 19 is objected for depending on claim 18.

Appropriate correction is required.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Thus, 35 USC 112(f) is NOT invoked since the claims do not contain means + function for apparatus claims 1-11 and 23-29 or step + function for method claims 12-22.
Accordingly:






The claimed “memory” (as in “a memory configured to store an actor table” in claim 1, line 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “A rectangular arrangement”:
BRITISH DICTIONARY DEFINITIONS FOR MEMORY
memory
noun plural -ries
1	a	the ability of the mind to store and recall past sensations, thoughts, 
knowledge, etc: he can do it from memory
b	the part of the brain that appears to have this function
2	the sum of everything retained by the mind
3	a particular recollection of an event, person, etc
4	the time over which recollection extends: within his memory 
5	commemoration or remembrance: in memory of our leader
6	the state of being remembered, as after death
7	Also called: RAM, main store, store a part of a computer in which information is stored for immediate use by the central processing unit: See also backing store, virtual storage
8	the tendency for a material, system, etc, to show effects that depend on its past treatment or history
9	the ability of a material, etc, to return to a former state after a constraint has been removed

wherein “RAM” is defined:
BRITISH DICTIONARY DEFINITIONS FOR RAM (3 OF 5)
RAM1
n acronym for computing
1	random access memory: semiconductor memory in which all storage locations can be rapidly accessed in the same amount of time. It forms the main memory of a computer, used by applications to perform tasks while the device is operating

wherein “random access” is defined:
BRITISH DICTIONARY DEFINITIONS FOR RANDOM ACCESS
random access
noun
1	another name for direct access

wherein “direct access” is defined:






adjective Computers.
1	pertaining to the ability to obtain data from, or place data in, external storage without the need to sequentially scan other data contained there.
2	pertaining to the method of organization and access used for a data structure in which records are located by their keys, without reference to other records that may have been previously accessed.

BRITISH DICTIONARY DEFINITIONS FOR DIRECT-ACCESS
direct access
noun
1	a method of reading data from a computer file without reading through the file from the beginning as on a disk or drum Also called: random access Compare sequential access

wherein “data structure” is defined:
data structure
noun
1	an organized form, such as an array list or string, in which connected data items are held in a computer

wherein “array” is defined:
SCIENTIFIC DEFINITIONS FOR ARRAY
array
Mathematics A rectangular arrangement of quantities in rows and columns, as in a matrix.
Numerical data ordered in a linear fashion, by magnitude.










The claimed “table” (as in “storing an actor table” in claim 12, line 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added: “an arrangement”:
table
noun
1	an article of furniture consisting of a flat, slablike top supported on one or more legs or other supports:
a kitchen table; an operating table; a pool table.
2	such a piece of furniture specifically used for serving food to those seated at it.
3	the food placed on a table to be eaten:
She sets a good table.
4	a group of persons at a table, as for a meal, game, or business transaction.
5	a gaming table.
6	a flat or plane surface; a level area.
7	a tableland or plateau.
8	a concise list or guide:
The table of contents in the front of the book includes chapter names and page numbers.
9	an arrangement of words, numbers, or signs, or combinations of them, as in parallel columns, to exhibit a set of facts or relations in a definite, compact, and comprehensive form; a synopsis or scheme.
10	(initial capital letter)Astronomy. the constellation Mensa.
11	a flat and relatively thin piece of wood, stone, metal, or other hard substance, especially one artificially shaped for a particular purpose.
12	Architecture.
a	a course or band, especially of masonry, having a distinctive form or position.
b	a distinctively treated surface on a wall.
13	a smooth, flat board or slab on which inscriptions may be put.
14	tables,
a	the tablets on which certain collections of laws were anciently inscribed:
the tables of the Decalogue.
b	the laws themselves.
15	Anatomy. the inner or outer hard layer or any of the flat bones of the skull.
16	Music. a sounding board.
17	Jewelry.
a	the upper horizontal surface of a faceted gem.
b	a gem with such a surface.






table
noun
1	a flat horizontal slab or board, usually supported by one or more legs, on which objects may be placedRelated adjective: mensal
2	a	such a slab or board on which food is served: we were six at table
b	(as modifier):table linen
c	(in combination): a tablecloth
3	food as served in a particular household or restaurant: a good table
4	such a piece of furniture specially designed for any of various purposes:a backgammon table; bird table
5	a	a company of persons assembled for a meal, game, etc
b	(as modifier)table talk
6	any flat or level area, such as a plateau
7	a rectangular panel set below or above the face of a wall
8	architect another name for cordon (def. 4)
9	an upper horizontal facet of a cut gem
10	music the sounding board of a violin, guitar, or similar stringed instrument
11	a	an arrangement of words, numbers, or signs, usually in parallel columns, 
to display data or relations: a table of contents
b	See multiplication table
12	a tablet on which laws were inscribed by the ancient Romans, the Hebrews, etc
13	palmistry an area of the palm's surface bounded by four lines
14	printing a slab of smooth metal on which ink is rolled to its proper consistency
15	a	either of the two bony plates that form the inner and outer parts of the flat 
bones of the cranium
b	any thin flat plate, esp of bone
16	on the table put forward for discussion and acceptance: we currently have our final offer on the table
17	turn the tables on someone to cause a complete reversal of circumstances, esp to defeat or get the better of someone who was previously in a stronger position














The claimed “sub-” (as in “the string correlithm object comprising a plurality of sub-string correlithm objects” in claim 12, lines 3,4) is interpreted in light of applicant’s disclosure (for example applicant’s fig. 12B) and definition thereof via Dictionary.com as “ ‘secondary,’ ‘subordinate’ ”, emphasis added:
sub-
1	a prefix occurring originally in loanwords from Latin (subject; subtract; subvert; subsidy); on this model, freely attached to elements of any origin and used with the meaning “under,” “below,” “beneath” (subalpine; substratum), “slightly,” “imperfectly,” “nearly” (subcolumnar; subtropical), “secondary,” “subordinate” (subcommittee; subplot).

The claimed “sub-string correlithm objects” (as in “the string correlithm object comprising a plurality of sub-string correlithm objects” in claim 12, lines 3,4) is interpreted in light of applicant’s disclosure (for example applicant’s fig. 12B) and in light of the prior art’s use of the word “string”, an adjective, via IDS cited Lawrence (Correlithm Object Technology), page 79, emphasis added:
“Thus far, we have focused on individual points in high-dimensional bounded spaces. In this chapter, we extend our discussion to include sets of points, such as lines, surfaces, and volumes. For obscure historical reasons, we call these sets of points "string COs," and we refer to this general subject under the collective term, '"strings." The word, '"string," is simply a label. It does not necessarily imply anything that one might ordinarily associate with the word.”








The claimed “string”, noun, (as in “each sub-string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object to form a string” in claim 12, lines 7-9) is interpreted in light of applicant’s disclosure and definition thereof via Dicationary.com, emphasis added “unit” and “group”:
string
noun
1	a slender cord or thick thread used for binding or tying; line.
2	something resembling a cord or thread.
3	Also called cosmic string .Physics. a mathematical entity used to represent elementary particles, as gravitons, quarks, or leptons, in terms of a small but finite stringlike object existing in the four dimensions of spacetime and in additional, hypothetical, spacelike dimensions. The theory of such objects (string theory) avoids the many mathematical difficulties that arise from treating particles as points.
4	a narrow strip of flexible material, as cloth or leather, for tying parts together:
the strings of a bonnet.
5	a necklace consisting of a number of beads, pearls, or the like threaded or strung on a cord; strand:
She wore a double string of pearls.
6	any series of things arranged or connected in a line or following closely one after another:
a string of islands;
a string of questions.
7	a series of railroad cars coupled together but not constituting an entire train.
8	Journalism. a compilation of clippings of a stringer's published writings, submitted in request of payment according to an agreed space rate.

9	a group of animals, especially saddle horses, owned or used by one person:
a string of polo ponies.
10	(in a musical instrument) a tightly stretched cord or wire that produces a tone when caused to vibrate, as by plucking, striking, or friction of a bow.
11	strings,
a	stringed instruments, especially those played with a bow.
b	players on such instruments in an orchestra or band.
12	a bowstring.
13	a cord or fiber in a plant.
14	the tough piece uniting the two parts of a pod:
the strings of beans.


Architecture.
a	a stringcourse.
b	Also called stringer. one of the sloping sides of a stair, supporting the treads and risers.
16	Computers, Linguistics. a linear sequence of symbols, words, characters, or bits that is treated as a unit.
17	Billiards, Pool.
a	a stroke made by each player from the head of the table to the opposite cushion and back, to determine, by means of the resultant positions of the cue balls, who shall open the game.
b	Also called string line. a line from behind which the cue ball is placed after being out of play.
18	a complement of contestants or players grouped as a squad in accordance with their skill:
He made the second string on the football team.
19	Usually strings . conditions or limitations on a proposal:
a generous offer with no strings attached.
20	Obsolete. a ligament, nerve, or the like in an animal body.





























string
noun
1	a thin length of cord, twine, fibre, or similar material used for tying, hanging, binding, etc
2	a group of objects threaded on a single strand: a string of beads
3	a series or succession of things, events, acts, utterances, etc: a string of oaths
4	a number, chain, or group of similar things, animals, etc, owned by or associated with one person or body: a string of girlfriends
5	a tough fibre or cord in a plant: the string of an orange; the string of a bean
6	music a tightly stretched wire, cord, etc, found on stringed instruments, such as the violin, guitar, and piano
7	short for bowstring
8	architect short for string course, stringer (def. 1)
9	maths linguistics a sequence of symbols or words
10	linguistics a linear sequence, such as a sentence as it is spoken
11	physics a one-dimensional entity postulated to be a fundamental component of matter in some theories of particle physics: See also cosmic string
12	billiards another word for lag 1 (def. 6)
13	a group of characters that can be treated as a unit by a computer program
14	(plural) complications or conditions (esp in the phrase no strings attached)
15	(modifier) composed of stringlike strands woven in a large mesh: a string bag; string vest
16	keep on a string to have control or a hold over (a person), esp emotionally
17	pull strings informal to exert personal influence, esp secretly or unofficially
18	pull the strings to have real or ultimate control of something
19	second string a person or thing regarded as a secondary source of strength
20	the strings (plural)
a	violins, violas, cellos, and double basses collectively
b	the section of a symphony orchestra constituted by such instruments








The claimed “adjacent” (as in “each sub-string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object” in claim 12, lines 7-9) is interpreted in light of applicant’s disclosure such as applicant’s published application (US 2021/0027092 A1):
“[0059] Examples of data samples include, but are not limited to, images, files, 
text, audio signals, biometric signals, electric signals, or any other suitable type of data.  A correlithm object 104 is a point in the n-dimensional space 102, sometimes called an "n-space." The value of represents the number of dimensions of the space.  For example, an n-dimensional space 102 may be a 3-dimensional space, a 50-dimensional space, a 100-dimensional space, or any other suitable dimension space.  The number of dimensions depends on its ability to support certain statistical tests, such as the distances between pairs of randomly chosen points in the space approximating a normal distribution.  In some embodiments, increasing the number of dimensions in the 
n-dimensional space 102 modifies the statistical properties of the system to provide improved results.  Increasing the number of dimensions increases the probability that a correlithm object 104 is similar to other adjacent correlithm objects 104.  In other words, increasing the number of dimensions increases the correlation between how close a pair of correlithm objects 104 are to each other and how similar the correlithm objects 104 are to each other.”

and definition thereof via Dictionary.com, emphasis added “close”:
adjacent
adjective
1	lying near, close, or contiguous; adjoining; neighboring:
a motel adjacent to the highway.
2	just before, after, or facing:
a map on an adjacent page.
3	(used in combination)
a	related or very close to a specified topic, activity, etc.:
While the comment was not outright racist, it was racist-adjacent.
b	supporting or being an ally of a group or subculture without being a part of it:
She describes herself as queer-adjacent.
c	having the traits or interests of a group or subculture without being a part of it:
Are they full-on geeks or just nerd-adjacent?

The claimed “word” (as in “a first sub-string correlithm object that is represented by a first n-bit digital word” as in claim 13, lines 3,4) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
word
noun
10	Also called machine word. Computers. a string of bits, characters, or bytes treated as a single entity by a computer, particularly for numeric purposes.

BRITISH DICTIONARY DEFINITIONS FOR WORD (1 OF 3)
word
9	computing a set of bits used to store, transmit, or operate upon an item of information in a computer, such as a program instruction































Double Patenting

After a review of applicant’s other applications’ claims, there is NO double-patenting rejection. The claimed “subsequent” and “preceding” and “shortest” is not anticipated or rendered obvious when considered as a whole by applicant’s other applications’ claims. For example, the closest reference claim is in reference application 16/298,070 (US 2020/0293597 A1) that claims, as of 2/8/21, “shortest” with “adjacent…overlap” (in bold below) but is silent regarding the claimed “subsequent” and “preceding” of claims 1,12 and 23: 
































a sensor implemented by hardware circuitry and configured to convert real-world data into correlithm objects; 

a memory configured to store a plurality of correlithm objects that each comprise a point in an n-dimensional space represented by a binary string, wherein: 
each of the plurality of correlithm objects is associated with a first level string correlithm object; and 
the first level string correlithm object comprises a plurality of first level sub- string correlithm objects, wherein each first level sub-string correlithm object has a corresponding correlithm object core and is adjacent in n-dimensional space to at least one other first level sub-string correlithm object to form a string such that the correlithm object cores of each adjacent first level sub-string correlithm object overlap with each other; 

a node implemented by hardware circuitry and communicatively coupled to the memory and the sensor, the node 
receive an input correlithm object associated with a task to be performed, wherein the task comprises a plurality of sub-tasks that are each associated with a corresponding input sub-string correlithm object of an input string correlithm object that is associated with the input correlithm object; 
determine distances between the input correlithm object and each of the plurality of correlithm objects; 
identify one of the plurality of correlithm objects with the shortest distance;
receive a first input sub-string correlithm object representing a first sub-task of the task; 
determine distances between the first input sub-string correlithm object and each of the first level sub-string correlithm objects of the identified correlithm object; 
identify one of the first level sub-string correlithm objects with the shortest distance; 
output the identified first level sub-string correlithm object; and 

an actor implemented by hardware circuitry and communicatively coupled to the node, the actor 
receive the identified first level sub-string correlithm object; 
convert the identified first level sub-string correlithm object into first real- world data; and 
output the first real-world data 





Claim Rejections - 35 USC § 101
There is NO 35 USC 101 rejection of claims 1-29 because the claims claim a “table” that is integrated in a practical application to “improve computer-related technologies” via applicant’s published application US 2021/0027092:
[0008] Correlithm object processing systems use new types of data structures 
called correlithm objects that improve the way a device operates, for example, by enabling the device to perform non-binary data set comparisons and to quantify the similarity between different data samples.  Correlithm objects are data structures designed to improve the way a device stores, retrieves, and compares data samples in memory.  Correlithm objects also provide a data structure that is independent of the data type and format of the data samples they represent.  Correlithm objects allow data samples to be directly compared regardless of their original data type and/or format.  A correlithm object processing system uses a combination of a sensor table, a node table, and/or an actor table to provide a specific set of rules that improve computer-related technologies by enabling devices to compare and to determine the degree of similarity between different data samples regardless of the data type and/or format of the data sample they represent.  The ability to directly compare data samples having different data types and/or formatting is a new functionality that cannot be performed using conventional computing systems and data structures.

	Thus, claims 1-29 are NOT rejected under 35 USC 101.



















Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17,20,21 and 1-6,9,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS cited Lawrence (US Patent 10,019,650).
Regarding claim 12, Lawrence discloses a method for emulating an actor in a correlithm object processing system, comprising: 
storing (via fig. 1:100) an actor (via fig. 1:306: “ACTOR”) table (or fig. 4:410: “NODE TABLE”) that includes a string (via “categorical binary strings”, cited below) correlithm object (comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”), the string (said via “categorical binary strings”) correlithm object (said comprised by figs.1& 2 & 3:104:202:204:“CORRELITHM OBJECTS”) comprising a plurality of sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” and “images”, comprising a surface of two dimensions, relative to fig. 14:1402: “BOSS” and “a high-dimensional space 102”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”), wherein: 




each sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) is adjacent (via “other adjacent correlithm objects 104”) in n-dimensional space (or “n-dimensional space 102”) to a preceding (via “sequentially”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) and a subsequent (said via “sequentially”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) to form a (unit or group “pair”) string (as shown by a pair of strings 104 in fig. 1:104); and 
receiving an input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”); 





identifying (via fig. 4:412: “IDENTIFY” and fig. 4:420: “IDENTIFY”) a sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) from the actor table (via fig. 4:418: “ACTOR TABLE”) with the shortest determined n-dimensional distance (via fig. 4:420: “THE SHORTEST DISTANCE”); and 
outputting the real-world output value (via fig. 4:424: “OUTPUT THE REAL WORLD OUTPUT VALUE”) associated with the identified (said via fig. 4:412: “IDENTIFY” and fig. 4:420: “IDENTIFY”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object  (said comprised by figs.1 & 2 & 3: 104: 202: 204: “CORRELITHM OBJECTS”) in the actor table (via fig. 4:418: “IN AN ACTOR TABLE” via:







“FIG. 1 is a schematic view of an embodiment of a user device 100 implementing correlithm objects 104 in an n-dimensional space 102.  Examples of user devices 100 include, but are not limited to, desktop computers, mobile phones, tablet computers, laptop computers, or other special purpose computer platforms.  The user device 100 is configured to implement or emulate a correlithm object processing system that uses categorical numbers to represent data samples as correlithm objects 104 in a high-dimensional space 102, for example a high-dimensional binary cube.  Additional information about the correlithm object processing system is described in FIG. 3.  Additional information about configuring the user device 100 to implement or emulate a 
correlithm object processing system is described in FIG. 5.” 

c.7,l.61 to c.8,l.14:
“Examples of data samples include, but are not limited to, images, files, text, audio signals, biometric signals, electric signals, or any other suitable type of data.  A correlithm object 104 is a point in the n-dimensional space 102, sometimes called an "n-space." The value of represents the number of dimensions of the space.  For example, an n-dimensional space 102 may be a 3-dimensional space, a 50-dimensional space, a 100-dimensional space, or any other suitable dimension space.  The number of dimensions depends on its ability to support certain statistical tests, such as the distances between pairs of randomly chosen points in the space approximating a normal distribution.  In some embodiments, increasing the number of dimensions in the 
n-dimensional space 102 modifies the statistical properties of the system to provide improved results.  Increasing the number of dimensions increases the probability that a correlithm object 104 is similar to other adjacent correlithm objects 104.  In other words, increasing the number of dimensions increases the correlation between how close a pair of correlithm objects 104 are to each other and how similar the correlithm objects 104 are to each other.”;

c.8,l.63 to c.9,l.8:
“In one embodiment, correlithm objects 104 may be represented using categorical binary strings.  The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located.  For example, each correlithm object 104 may be uniquely identified using a 64-bit string in a 64-dimensional space 102.  As another example, each correlithm object 104 may be uniquely identified using a 10-bit string in a 10-dimensional space 102.  In other examples, correlithm objects 104 can be identified using any other suitable number of bits in a string that corresponds with the number 
of dimensions in the n-dimensional space 102.”;








“At step 414, the node 304 identifies and fetches a target correlithm object 104 in the node table 200 linked with the source correlithm object 104.  At step 416, the node 304 outputs the identified target correlithm object 104 to the actor 306.  In this example, the identified target correlithm object 104 is represented in the node table 200 using a categorical binary integer string.  The node 304 sends the binary string representing to the identified target correlithm object 104 to the actor 306.”; and

c.29,l. 57 to c.30,l.2:
 	“At step 1504, the boss 1402 identifies a component in the boss table 1403.  The boss 1402 sequentially and iteratively identifies each of the components in the boss table 1403.  For example, the boss 1402 may identify the first node 304A on the first iteration of detecting the first triggering event, then identify the second node 304B on the second iteration of detecting the first triggering event, then identify the third node 304C on the third iteration of detecting the first triggering event, and so on.  In one 
embodiment, the boss 1402 may use a pointer (e.g. an array pointer) or index to identify a component in the boss table 1403.  The pointer or index may be increment with each iteration to identify the next component in the boss table 1403.”).















Regarding claim 13, Lawrence discloses the method of Claim 12, wherein the plurality of sub-string correlithm objects comprises: 
a first (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) that is represented by a first (said via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-bit digital word (said via “categorical binary strings”) and is associated with a first (via “real world values”) real-world data value (said fig. 3: “REAL WORLD INPUT VALUE”); 
a second (said via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) that is represented by a second (said via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-bit digital word (said via “categorical binary strings”) that is adjacent (said via “other adjacent correlithm objects 104”) to and differs (via “not exact matches but are similar”) from the first (said via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-bit digital word (said via “categorical binary strings”) by a predetermined number of bits (said via “categorical binary strings”), and is associated with a second (said via “real world values”) real-world data value (said fig. 3: “REAL WORLD INPUT VALUE”); 








































“Correlithm object processing systems use new types of data structures called correlithm objects 104 that improve the way a device operates, for example, by enabling the device to perform non-binary data set comparisons and to quantify the similarity between different data samples.  Correlithm objects 104 are data structures designed to improve the way a device stores, retrieves, and compares data samples in memory.  Unlike conventional data structures, correlithm objects 104 are data structures where objects can be expressed in a high-dimensional space such that distance 106 between points in the space represent the similarity between different objects or data samples.  In other words, the distance 106 between a pair of correlithm objects 104 in the n-dimensional space 102 indicates how similar the correlithm objects 104 are from each other and the data samples they represent.  Correlithm objects 104 that are close to each other are more similar to each other than correlithm objects 104 that are further apart from each other.  For example, in a facial recognition application, correlithm objects 104 used to represent images of different types of glasses may be relatively close to each other compared to correlithm objects 104 used to represent images of other features such as facial hair.  An exact match between two data samples occurs when their corresponding correlithm objects 104 are the same or have no distance between them.  When two data samples are not exact matches but are similar, the 
distance between their correlithm objects 104 can be used to indicate their similarities.  In other words, the distance 106 between correlithm objects 104 can be used to identify both data samples that exactly match each other as well as data samples that do not match but are similar.  This feature is unique to a correlithm processing system and is unlike conventional computers that are unable to detect when data samples are different but similar in some aspects.”

c.10,ll. 10-23:
“The user device 100 is configured to implement or emulate a correlithm object processing system that comprises one or more sensors 302, nodes 304, and/or actors 306 in order to convert data samples between real world values or representations and to correlithm objects 104 in a correlithm object domain.  Sensors 302 are generally configured to convert real world data samples to the correlithm object domain.  Nodes 304 are generally configured to process or perform various operations on correlithm objects in the correlithm object domain.  Actors 306 are generally configured to convert correlithm objects 104 into real world values or representations.  Additional information about sensors 302, nodes 304, and actors 306 is described in FIG. 3.”).





Regarding claim 14, Lawrence discloses the method of Claim 12, wherein determining n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”) comprises determining n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”)  between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and each of the plurality of the sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”).
Regarding claim 15, Lawrence discloses the method of Claim 12, wherein the n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and the sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”) are based on differences between a binary string (said via “categorical binary strings”) representing the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and binary strings (said via “categorical binary strings”) representing the sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”).

Regarding claim 16, Lawrence discloses the method of Claim 12, wherein the n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”) are represented by Hamming distances (or “hamming distance” via:
c.9,ll. 9-16:
“In this configuration, the distance 106 between two correlithm objects 104 can be determined based on the differences between the bits of the two correlithm objects 104.  In other words, the distance 106 between two correlithm objects can be determined based on how many individual bits differ between the correlithm objects 104.  The distance 106 between two correlithm objects 104 can be computed using hamming distance or any other suitable technique.”).

Regarding claim 17, Lawrence discloses the method of Claim 12, wherein the n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”) are represented by anti (via “not…valid” verses “valid”)-Hamming distances (said or “hamming distance” in the rejection of claim 16 or “Hamming distance” used to “avoid…not…a valid input” & not “avoid…a valid input” via:
c.18,ll. 6-31:
“In operation, input interface 606 of correlithm object delay node 600 receives input correlithm object 602 at a first time (e.g., T0) and communicates it as an output correlithm object 605 at a second time (e.g., T1) later than the first time.  In one embodiment, delay node 600 validates input correlithm object 602 to confirm that it is not noise or some other spurious signal by comparing it against a plurality of correlithm object values 614 stored in memory 612.  Correlithm object values 614 represent correlithm objects that are predetermined to be valid inputs or outputs within the 
correlithm object processing system.  For example, these may be correlithm objects that have been processed by other nodes within the correlithm object processing system.  In another example, these may be correlithm objects that have been determined to represent real-world data by a sensor 302.  To determine the validity of an input correlithm object 602, processor 610 determines the Hamming distance between input correlithm object 602 and each of the correlithm object values 614 stored in memory 612.  If any of the determined Hamming distances are within a predetermined threshold of validity, then the input correlithm object 602 is determined to be valid and is stored in memory 612.  By first determining that the input correlithm object 602 is valid, delay node 600 can avoid storing and communicating noise or some other spurious signal that is not, in fact, a valid input.”). 

Regarding claim 20, Lawrence discloses the method of Claim 12, wherein each real-world data value (said via fig. 4:424: “OUTPUTTING THE REAL WORLD OUTPUT VALUE”) comprises an analog (via “an analog or digital voltage or current signal” and “camera” “electrical signals” and an “analog…output”) data value (said via fig. 4:424: “OUTPUTTING THE REAL WORLD OUTPUT VALUE” via: 
c.14,ll. 24-31:
“At step 402, a sensor 302 receives an input signal representing a data sample.  For example, the sensor 302 receives an image of person's face as a real world input value 320.  The input signal may be in any suitable data type or format.  In one embodiment, the sensor 302 may obtain the input signal in real-time from a peripheral device (e.g. a camera).  In another embodiment, the sensor 302 may obtain the input signal from a memory or database.”

wherein “camera” is defined via Dictionary.com:
camera1
noun,
1	a device for capturing a photographic image or recording a video, using film or digital memory.
2	(in a television transmitting apparatus) the device in which the picture to be televised is formed before it is changed into electric impulses.

BRITISH DICTIONARY DEFINITIONS FOR CAMERA
camera
noun
1	an optical device consisting of a lens system set in a light-proof construction inside which a light-sensitive film or plate can be positioned: See also cine camera, digital camera
2	television the equipment used to convert the optical image of a scene into the corresponding electrical signals; and

c.27,ll. 19-24:
“In one embodiment, the boss 1402 may send commands 1404 in the form of 
an analog or digital voltage or current signal.  For example, the boss 1402 may send a command 1404 as a voltage signal to trigger an action (e.g. execute or output) to be perform by hardware components in the synchronous correlithm object processing system 1400.”).


Regarding claim 21, Lawrence discloses the method of Claim 12, wherein each real-world data value (said via fig. 4:424: “OUTPUTTING THE REAL WORLD OUTPUT VALUE”) comprises a digital (said via “an analog or digital voltage or current signal…output” and  “camera” comprising “digital memory”, in the rejection of claim 20,  ) data value (said via fig. 4:424: “OUTPUTTING THE REAL WORLD OUTPUT VALUE”).

















Regarding claim 1, claim 1 is rejected the same as claim 12. Thus, argument presented in claim 12 is equally applicable to claim 1. Accordingly, Lawrence discloses a device configured to emulate an actor in a correlithm object processing system, comprising: 
a memory (fig. 5:504: “MEMORY”) configured to store an actor table (fig. 5:310: “ACTOR TABLES”) that includes a string correlithm object (via fig. 4:410: “EACH OUTPUT CORRELITHM OBJECT IN AN ACTOR TABLE”), the string correlithm object (said via fig. 4:410: “EACH OUTPUT CORRELITHM OBJECT IN AN ACTOR TABLE”) comprising a plurality of sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”), wherein: 
each sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) is associated with a corresponding real-world data value (said fig. 3: “REAL WORLD INPUT VALUE”); and 






an actor (via fig. 1:306: “ACTOR” and fig. 5:514: “ACTOR ENGINES”) implemented by a processor (via fig. 1:100 and fig. 5:502: “PROCESSOR”) and communicatively coupled to the memory (said fig. 5:504: “MEMORY”), the actor (via fig. 1:306: “ACTOR” and fig. 5:514: “ACTOR ENGINES”) configured to: 
receive an input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”); 
determine n-dimensional (via said “n-dimensional space 102”) distances (via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and at least a portion of the plurality of sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”); 


output the real-world output value (said fig. 3: “REAL WORLD INPUT VALUE”) associated with the identified sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) in the actor table (said via fig. 4:410: “EACH OUTPUT CORRELITHM OBJECT IN AN ACTOR TABLE”).










Regarding claim 2, claim 2 is rejected the same as claim 13. Thus, argument presented in claim 13 is equally applicable to claim 2.
Regarding claim 3, claim 3 is rejected the same as claim 14. Thus, argument presented in claim 14 is equally applicable to claim 3.
Regarding claim 4, claim 4 is rejected the same as claim 15. Thus, argument presented in claim 15 is equally applicable to claim 4.
Regarding claim 5, claim 5 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 5.
Regarding claim 6, claim 6 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 6.
Regarding claim 9, claim 9 is rejected the same as claim 20. Thus, argument presented in claim 20 is equally applicable to claim 9.
Regarding claim 10, claim 10 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 10.









Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end.
Claims 18,19 and 7,8 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS cited Lawrence (US Patent 10,019,650) in view of SREEDHARAN (US Patent App. Pub. No.: US 2014/0129984 A1).






Regarding claim 18, Lawrence teaches the method of Claim 13, further comprising: 
determining a first (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and the first (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104 or fig. 3: “SOURCE OBJECT 3”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”); 
determining a second (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and the second (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104 or fig. 3: “SOURCE OBJECT 3”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”); 
determining that the second (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”) is smaller (via “the smallest hamming distance” surpassing all other small distances) than the first n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”); 

determining that the third (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”) is larger (said via “the smallest hamming distance” surpassing all other small distances, via fig. 1:106, that are larger relative to “the smallest hamming distance”) than the second (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”); 
identifying the second (via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104 or fig. 3: “SOURCE OBJECT 3”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) as having the shortest (said via “the smallest hamming distance”) n-dimensional (via said “n-dimensional space 102”) distance (via fig. 4:410: “DETERMINE DISTANCES”); and 

c.23,ll. 30-53:
“The first node 304A is configured to receive an input correlithm object 1202.  The input correlithm object 1202 may be received from a sensor 302, a node 304, a delay node 600, or any other suitable component.  The first node 304A is configured to determine an output correlithm based on the input correlithm object 1202 and to output the output correlithm object to the second node 304B (shown as correlithm object 1206) and the third node 304C (shown as correlithm object 1204).  As an example, the first node 304A may use node table 200A to identify an output correlithm object 104 based on the received input correlithm object 104.  The first node 304A may compute the hamming distance between the input correlithm object 1202 and input correlithm object entries in the node table 200A.  The first node 304A may identify the input correlithm 
object from the node table 200A with the smallest hamming distance and fetch the output correlithm object in the node table 200A linked with the identified input correlithm object.  In one embodiment, the input correlithm objects and the output correlithm objects in the node table 200A are members of the same n-dimensional space 102.  In another embodiment, the input correlithm objects and the output correlithm objects in the node table 200A are members of the different n-dimensional spaces 102.”).

Thus, Lawrence does not teaches, as indicated in bold above, the claimed:
“determining that the third … distance is larger than the second…distance”.






determining (via fig. 3:310:330:350: “DETERMINE”) that the third … distance (via fig. 3:330: “THIRD” “DISTANCE” or “third…distance”) is larger (via a “distance….is greater than the distance”) than the second…distance (via fig. 2:310 & 320: “SECOND” “DISTANCE” or “second…distance” via:
“[0023] The distance (d) between the key object `144` 410 (p) and second adjacent object `138` 440 (q) is determined as shown in Equation (3). 
 
d(410,440)= [square root over ((144-138).sup.2)]=6 (3)

At step 320, based on the determined distances, one of the first adjacent object and the second adjacent object is identified as a first nearest object.  In one exemplary embodiment, the first adjacent object is identified as the first nearest object, when the distance between the key object and the first adjacent object is less than or same as the distance between the key object and the second adjacent object.  On the other hand, the second adjacent object is identified as the first nearest object, when the distance between the key object and the first adjacent object is greater than the distance between the key object and the second adjacent object.  In the example, the distance 
between the key object `144` 410 and the first adjacent object `145` 430 (e.g., 1) is less than the distance between the key object `144` 410 and the second adjacent object `138` 440 (e.g., 6).  Therefore, the first adjacent object `145` 430 is identified as the first nearest object.”
[0024] At step 330, a distance between the key object and a third adjacent object adjacent to the first nearest object is determined.  In the example, the third adjacent object is `148` 450, which is adjacent to the first nearest object `145` 430.  The distance (d) between the key object `144` 410 (p) and third adjacent object `148` 450 (q) is determined as shown in Equation (4).  

d(410,450)= [square root over ((144-148).sup.2)]=4 (4)”).

	





a)	writing a program with contingencies, such as Sreedharan’s “when the distance…is greater than the distance” identify an object otherwise do not identify; and
b)	have a processor execute the program; and
recognize that the modification is predictable or looked forward to because Sreeharan’s teaching of fig. 3: “DETERMINE DISTANCES” is used to “optimize identification of…data” so as to “not require the determination of the distances to every other object in the dataset” via Sreedharan:
“[0010] Embodiments of techniques to optimize identification of nearest objects corresponding to a key object in a dataset for data analysis are described herein.  According to various embodiments, the dataset includes objects associated with one or more attributes.  For example, the objects can be numbers.  The objects represent numeral values of the attribute, such as, but are not limited to objects pertaining to salary packages of employees and number of projects associated with each employee.  An object can be associated with two more numerical values, for example, a color expressed as hue, saturation, and brightness values.  Affinity or distances between the key object (e.g., an object of interest in a given analysis) and other objects in 
the dataset are determined to group similar kind of objects in the dataset, detect outlier detection in the dataset and the like for data analysis.  In one embodiment, the objects are sorted in a structured format (e.g., in an ascending order or a descending order).  Further, a number of adjacent objects corresponding to the key object from the sorted plurality of objects are selected based on a specified number of nearest objects to be identified.  The number of nearest objects to be identified is specified by a user based on how many objects have to be grouped as a cluster, for instance.  Furthermore, 
distances between the key object and at least some of the selected number of adjacent objects are determined until the specified number of nearest objects is identified.  Therefore, the distance of the key object under consideration to few adjacent objects are determined to identify nearest objects in the dataset.  Since the method does not require the determination of the distances to every other object in the dataset, the complexity of determining distances is reduced and the process of identifying nearest objects is optimized.”


Regarding claim 19, Lawrence as combined teaches the method of Claim 18, further comprising identifying (said via fig. 4:412: “IDENTIFY” and fig. 4:420: “IDENTIFY”) the second sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) as having the shortest n-dimensional distance without (via said fig. 4:410: “DETERMINE DISTANCES” as modified via the combination with said “not require the determination of the distances to every other object in the dataset”) first determining a fourth n-dimensional distance between the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) and the fourth (said via fig. 13: “Node 3” comprising 8 corners as shown in fig. 1:104) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”).
Regarding claim 7, claim 7 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 7.
Regarding claim 8, claim 8 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 8.





Regarding claim 23, claim 23 is rejected the same as claims 1 and 12 and 18. Thus, argument presented in claims 1 and 12 and 18 is equally applicable to claim 23. Accordingly, Lawrence teaches a device configured to emulate an actor in a correlithm object processing system, comprising: 
a memory (said fig. 5:504: “MEMORY”) configured to store an actor table (said fig. 5:310: “ACTOR TABLES”) that includes a string correlithm object (said via fig. 4:410: “EACH OUTPUT CORRELITHM OBJECT IN AN ACTOR TABLE”), the string correlithm object (said via fig. 4:410: “EACH OUTPUT CORRELITHM OBJECT IN AN ACTOR TABLE”) comprising a plurality of sub-(via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS” “represented in the node table 200” relative to fig. 14:1402: “BOSS”), wherein: 
each sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3:104:202:204:“CORRELITHM OBJECTS”) is associated with a corresponding real-world data value; and 







a processor (said via fig. 1:100 and fig. 5:502: “PROCESSOR”) communicatively coupled to the memory (said fig. 5:504: “MEMORY”) and configured to: 
receive an input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”); 
determine a first (via fig. 3: “1” and “2” “3” and “…”) n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object and a first sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3: 104: 202: 204: “CORRELITHM OBJECTS”); 
determine a second (said via fig. 3: “1” and “2” “3” and “…”) n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object and a second sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3: 104: 202: 204: “CORRELITHM OBJECTS”); 

determine a third (said via fig. 3: “1” and “2” “3” and “…”) n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”) between the input correlithm object and a third (said via fig. 3: “1” and “2” “3” and “…”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3: 104: 202: 204: “CORRELITHM OBJECTS”); 
determine that the third (said via fig. 3: “1” and “2” “3” and “…”) n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”) is larger than the second n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”); 
identify (said via fig. 4:412: “IDENTIFY” and fig. 4:420: “IDENTIFY”) the second (said via fig. 3: “1” and “2” “3” and “…”) sub-(said via fig. 14:1403: “NODE” or fig. 3:304: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm object (said comprised by figs.1 & 2 & 3: 104: 202: 204: “CORRELITHM OBJECTS”) as having the shortest n-dimensional (via said “n-dimensional space 102”) distance (said via fig. 4:410: “DETERMINE DISTANCES”); and 


Thus, Lawrence does not teach when considered as a whole, as indicated in bold above, the claimed:
“determine that the third…distance is larger than the second…distance”.
Accordingly, Sreedharan teaches:
determining (said via fig. 3:310:330:350: “DETERMINE”) that the third … distance (said via fig. 3:330: “THIRD” “DISTANCE” or “third…distance”) is larger (said via a “distance….is greater than the distance”) than the second…distance (said via fig. 2:310 & 320: “SECOND” “DISTANCE” or “second…distance”).
Thus, one of ordinary skill in distances or differences or similarity and computers can modify Lawrence’s teaching fig. 4:410: “DETERMINE DISTANCES” with Sreedharan’s teaching of fig. 3: “DETERMINE DISTANCES” as discussed in the rejection of claim 18 and recognize that the modification is predictable or looked forward to for the same reasons as in claim 18.


Regarding claim 24, claim 24 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 24.
Regarding claim 25, claim 25 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 25.
Regarding claim 26, claim 26 is rejected the same as claim 20. Thus, argument presented in claim 20 is equally applicable to claim 26.
Regarding claim 27, claim 27 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 27.
Regarding claim 28, claim 28 is rejected the same as claim 13. Thus, argument presented in claim 13 is equally applicable to claim 28.
Regarding claim 29, claim 29 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 29.











Claims 22 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS cited Lawrence (US Patent 10,019,650) in view of Heise et al. (Fast dense stereo correspondences by binary locality sensitive hashing).
Regarding claim 22, Lawrence teaches the method of Claim 12, wherein: 
the input correlithm object (said fig. 3: “REAL WORLD INPUT VALUE”) comprises a 256-bit binary string (via “each 64-bit digital values” comprised by “each 128-bit digital values”); 
the sub-(said via fig. 1:1403: “NODE” relative to fig. 14:1402: “BOSS”) string (said via “categorical binary strings”) correlithm objects (said comprised by figs. 2 or 3:202: “SOURCE CORRELITHM OBJECTS” “represented in the node table 200”) each comprise a 256-bit binary string (said via “each 64-bit digital values” comprised by “each 128-bit digital values” or “any other suitable number of bits in a string”); and











c.8,l. 63 to c.9,l.8:
“In one embodiment, correlithm objects 104 may be represented using categorical binary strings.  The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located.  For example, each correlithm object 104 may be uniquely identified using a 64-bit string in a 64-dimensional space 102.  As another example, each correlithm object 104 may be uniquely identified using a 10-bit string in a 10-dimensional space 102.  In other examples, correlithm objects 104 can be identified using any other suitable number of bits in a string that corresponds with the number 
of dimensions in the n-dimensional space 102.”; and







“The predetermined threshold of validity can be, for example, a predetermined number of bits that can be different between the input correlithm object 602 and a corresponding one of the correlithm object values 614 while still indicating that the n-dimensional space 102 between input correlithm object 602 and that correlithm object value 614 is small enough to conclude with a high degree of likelihood that the input correlithm object 602 is that correlithm object value 614.  For example, if the input correlithm object 602 and the correlithm object values 614 are each 64-bit digital values, then a Hamming distance of up to 8 bits signifies to a high degree of probability that the input correlithm object 602 and a corresponding correlithm object value 614 are the same.  Similarly, if the input correlithm object 602 and the correlithm object values 614 are each 128-bit digital values, then a Hamming distance of up to 30 bits signifies to a high degree of probability that the input correlithm object 602 and a corresponding correlithm object value 614 are the same.”).

Thus, Lawrence does not teach, as indicated above in bold, the claimed “256”, twice. Accordingly Heise teaches the claimed “256”, twice, via “our strings are 256 bit long” via page 106, left-right column:
“In our implementation we perform 256 tests and therefore our strings are 256 bit long. We generated random offsets and for 128 bit we used a smaller range for generating the offsets. The remaining 128bits were split in two 64 bit blocks and for each block we increased the range of possible offsets. In Figure 1 the used pattern is shown, where offset positions belonging to the same test are connected by a line.”










st paragraph:
“Our algorithm uses binary strings for each pixel and computes the likelihood in terms of the hamming distance between two possible correspondences. Therefore the likelihood directly depends on the binary string and we follow the general approach used for the binary BRIEF descriptor by Calonder et al. [6]. We perform simple binary comparisons between pixel positions on a previously filtered image I. Our binary string B of length N is densely calculated for each pixel position u = (x y) > using two dimensional offsets oi,1, oi,2 for each bit i generated in an offline phase
B(u) = X N=0 (I(u + oi,1) < I(u + oi,2)) · 2i. (1)”

Regarding claim 11, claim 11 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 11.









Suggestions
Applicant’s disclose (US 2021/0027092 A1) states:
“[0008] Correlithm object processing systems use new types of data structures 
called correlithm objects that improve the way a device operates, for example, by enabling the device to perform non-binary data set comparisons and to quantify the similarity between different data samples.  Correlithm objects are data structures designed to improve the way a device stores, retrieves, and compares data samples in memory.  Correlithm objects also provide a data structure that is independent of the data type and format of the data samples they represent.  Correlithm objects allow data samples to be directly compared regardless of their original data type and/or format.  A correlithm object processing system uses a combination of a sensor table, a node table, and/or an actor table to provide a specific set of rules that improve computer-related 
technologies by enabling devices to compare and to determine the degree of similarity between different data samples regardless of the data type and/or format of the data sample they represent.  The ability to directly compare data samples having different data types and/or formatting is a new functionality that cannot be performed using conventional computing systems and data structures.”

	Thus the disclosed “new…data structures” is not apparent in claim 1. Implied connections via “connected data items” (like applicant’s figure 1’s, 2’s and 6’s and 18’s connect-the-dots) comprised by the “new…data structures” is not apparent in claim 1, wherein “data structure” is defined via Dictionary.com:
data structure
noun
1	an organized form, such as an array list or string, in which connected data items are held in a computer

	In contrast, claim 1, line 10 claims “form a string” that is adjacent, i.e., lying near.

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103 or applicant’s other works. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103 or applicant’s other works.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS cited Lawrence (Correlithm Object Technology) is pertinent as teaching the claimed sub-string correlithm object (or “lower dimensional sampled geometries” “string COs” or “2-dimensional…image” of a chess “board” “into the higher-dimensional subspaces” “string COs” via:
pages 50,51:
“In general, string COs are used to embed lower dimensional sampled geometries into the higher-dimensional subspaces used in the CO computing paradigm. The adjacency found in the samples is reflected in the COs. A common use of the 1-dimensional string CO is to capture the time axis in a series of time samples. A common use of the 2-dimensional string CO is to capture proximity of objects in an image.”; and

page 80
“Strings deal with geometry. With a string CO, we can embed a lower-order geometrical object, such as a square or a sphere, in a higher-order correlithm object space so that distance measured within the lower-order object is reflected as corresponding distance in the CO space. For example, if we use string concepts to embed the board from a game of checkers into a CO space, the distance from any square to any other will be proportionately the same whether we measure using the board itself, or the embedded image of the board in the CO space. The distances in the CO space will be approximate, because a string CO is a statistical object just as a
point CO is.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                             
/ANDREW M MOYER/Primary Examiner, Art Unit 2663